vil sat c - - ii department of the treasury’ internal_revenue_service washington d c contact person 1d number telephone number date aug employer_identification_number key district_office legend a b c ddd e dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below ais exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the internal_revenue_code a is the parent entity in a health care system that provides blood and blood-related products and services to the community b c and d are exempt entities affiliated with a blood-related clinical service programs educational programs and administrative services for its affiliated entities you have stated that a proposes to transfer its blood-related clinical service programs to e a’s current activities include b is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 a of the code b recruits donors and collects and distributes blood and blood products to hospitals in its service region you have stated that b is the primary source for blood products throughout its service region cis exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the code c provides blood products and services d is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the code d’s primary activity is the management of an investment portfolio for the benefit of and to make distributions to the other members of the system e is being recognized as exempt from federal_income_tax under sec_501 c of the code and is being classified as a nonprivate foundation under sec_509 a of the code by letter of even date you have stated that this reorganization will improve the efficiency of the system by transferring health care services to operating entities so that a may focus on administration of the system and the operating entities may focus on becoming service providers you have stated that a has amended its articles of incorporation and bylaws to provide that its purposes are to advance i n addition the bylaws of a have been amended to provide that promote and support b c and e at least one of the directors of each of the supported organizations will be directors of a you have stated that the governing documents of the supported organizations will be amended to provide that a will be the sole member of the entity and to reserve certain powers to ato provide it with sufficient control and authority to ensure that the system operates as one exempt unit you have requested the following rulings the transfer of the clinical services programs to e and the provision of administrative and managerial_services to the affiliated exempt_organizations will not adversely affect a’s exemption under sec_501 of the code and the proposed reorganization will not adversely affect the nonprivate foundation status of a which will be reclassified to a supporting_organization under sec_509 the proposed reorganization will not adversely affect the tax-exempt or nonprivate foundation status of any of the exempt affiliated organizations any sharing or transfer of funds assets and or personnel by and among a and the exempt affiliates will not jeopardize the tax exempt status or nonprivate foundation status of these entities or generate unrelated_business_taxable_income sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted egal sense revrul_66_323 1966_2_cb_216 provides that a blood bank that provides a community with facilities fo the collection storage and distribution of human blood and blood products may be exempt under sec_501 of the code revrul_69_545 1969_2_cb_117 provides that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_67_149 1967_1_cb_133 provides that an organization providing only financial assistance to organizations exempt under sec_501 c of the code may qualify for exemption under sec_501 te- ‘199946036 revrul_78_41 1978_1_cb_148 provides that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 c of the code sec_501 organizations do not jeopardize their tax exempt status by transferring their assets to other organizations exempt under sec_501 where the assets transferred are used to further exempt charitable purposes sec_1_509_a_-4 of the income_tax regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of that subsection one of those requirements is operated supervised or controlled in connection with of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of alt organizations involved such as the presence of common directors sec_1_509_a_-4 of the regulations provides that in the case sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code provides in part that interest and dividends are excluded from the computation of an exempt organization’s unrelated_business_taxable_income sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt- financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its exempt purposes sec_512 of the code provides that notwithstanding paragraphs or in the case of debt-financed_property as defined in sec_514 there shalt be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 b of the code provides that all gains and losses from the sale of property other than inventory or property_held_for_sale to customers are excluded from unrelated_business_taxable_income sec_512 b of the code provides in part that notwithstanding paragraphs or amounts of interest annuities royalties and rents derived from any organization in this paragraph called the controlied organization of which the organization deriving such amounts in this paragraph called the controlling_organization has controt as defined in sec_368 shall v3 be included as an item_of_gross_income whether or not the activity from which such amounts are derived represents a trade_or_business or is regularly carried on sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causa relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the proposed transaction will not adversely affect a’s exemption under sec_501 c of the code because a will continue to promote the health of the community by serving the administrative needs of b c and e pursuant to revrul_78_41 supra a will continue to qualify as a nonprivate foundation however it will be reclassified as a supporting_organization under sec_509 of the code because it will be supervised or controlled in connection with b c and e the proposed transaction will not adversely affect the exempt status or the nonprivate foundation status of b c d and e b c and e promote health pursuant to revrul_66_323 supra d will not adversely affect its exempt status because its exemption will continue to be based on the fact that like the organization described in revrul_78_41 supra it is performing an essential function for b c and affected because the basis for their classification as nonprivate foundations will not be changed by the reorganization their status as nonprivate foundations will not be adversely the transfer and sharing of funds assets and or personnel by and among a b c d and e is substantially related to the attainment of the exempt purposes that will be furthered by the reorganization therefore such transactions will not give rise to liability for unrelated_business_income_tax under sec_511 through of the code accordingly based on all the facts and circumstances described above we rule the transfer of the clinical services programs to e and the provision of administrative and managerial_services to the affiliated exempt_organizations will not adversely affect a’s exemption -- under sec_501 of the code and the proposed reorganization will not adversely affect the nonprivate foundation status of a which will be reclassified to a supporting_organization under sec_509 a the proposed reorganization will not adversely affect the tax-exempt or nonprivate foundation status of any of the exempt affiliated organizations any sharing or transfer of funds assets and or personnel by and among a and the exempt affiliates will not jeopardize the tax exempt status or nonprivate foundation status of these entities or generate unrelated_business_taxable_income these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin friedlander chief exempt_organizations technical branch
